Citation Nr: 0408455	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-01 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.

2.  Entitlement to an initial compensable evaluation for 
recurrent bilateral ear fungus disease.

3.  Entitlement to an effective date earlier than May 31, 
2002, for the award of service connection for bilateral 
hearing loss disability.


4.  Entitlement to an effective date earlier than May 31, 
2002, for the award of service connection for recurrent 
bilateral ear fungus disease.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Togus, Maine, which assigned initial noncompensable 
evaluations for bilateral hearing loss disability and 
recurrent bilateral ear fungus disease, effective May 31, 
2002, after granting service connection for these 
disabilities.  

In July 2003, a videoconference hearing before the 
undersigned acting Veterans Law Judge was held.  A transcript 
of this hearing is of record.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Since May 31, 2002, the veteran has had level I hearing 
loss in the right ear and level I hearing loss in the left 
ear.

3.  Since May 31, 2002, the veteran's recurrent bilateral ear 
fungus disease has not manifested by swelling, dry and scaly 
or serous discharge and itching requiring frequent and 
prolonged treatment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.85, Diagnostic Code 6100 (2003).

2.  The criteria for an initial compensable evaluation for 
recurrent bilateral ear fungus disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.87, Diagnostic Code 6210 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that VA's General 
Counsel has held that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are not 
applicable to initial evaluation issues such as the ones 
currently before the Board.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  The Board is bound by this opinion.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  

In any event, the Board notes that through the December 2002 
statement of the case and a letter from the RO to the veteran 
dated in June 2002, the veteran has been informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable the RO to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire the RO to obtain such evidence on his 
behalf.  Although the RO did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  

The record also reflects that all pertinent medical evidence 
identified by the veteran has been obtained.  In addition, 
the veteran has been afforded an appropriate VA examination 
and has been given the opportunity to provide testimony at a 
hearing.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

Accordingly, the Board is satisfied that no further 
development of the record is required in this case.

Factual Background

In May 2002, the veteran submitted a claim for service 
connection for ear disabilities.

During an August 2002 VA examination, the veteran reported 
having difficulty hearing his wife as well as being unable to 
make out words while listening to the television.  He also 
stated that he had to periodically remove his right hearing 
aid to scratch his right ear canal.  The veteran indicated 
that ear pain and yellow pus-like discharge from the ears had 
resolved 15 years earlier.  The examination revealed no 
deformities of the ears.  There was no tenderness upon 
palpitation of the mastoid processes and no discomfort with 
traction on the auricles.  The ear canal had cerumen in small 
clumps scattered throughout.  The ear canals were slightly 
erythematous, bilaterally, and there was no drainage.  The 
tympanic membranes were intact and slightly dull with no 
evidence of perforation, erythema or bulging.  The assessment 
was recurrent bilateral ear fungus disease.

According to the September 2002 VA audiological evaluation, 
pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
20
50
60
55
LEFT
10
20
55
60
60

Speech recognition scores using the Maryland CNC word list 
were 96 percent in the right ear and 98 percent in the left 
ear. 

By rating decision dated in September 2002, the RO granted 
service connection for bilateral hearing loss disability; a 
noncompensable evaluation was assigned under Diagnostic Code 
6100, effective May 31, 2002.  The RO also granted service 
connection for recurrent bilateral ear fungus disease; a 
noncompensable evaluation was assigned under Diagnostic Code 
6210, effective May 31, 2002.  The veteran appealed the 
ratings assigned.

A September 2002 VA outpatient treatment record notes the 
veteran's complaints of ear pain.

The veteran testified during a July 2003 videoconference 
hearing, the veteran indicated that he experienced occasional 
itching.  He further indicated that he cleaned out his ears 
twice a week with hydrogen peroxide.  In addition, the 
veteran testified that he was not currently receiving any 
medical treatment for his hearing loss disability.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

I.  Bilateral Hearing Loss Disability

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2003).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

In considering the veteran's claim of entitlement to an 
initial compensable rating for bilateral hearing loss 
disability, the Board notes that application of the 
regulation to the September 2002 audiometric evaluation 
results in a numeric designation of I for the right ear and I 
for the left.  A noncompensable evaluation is warranted when 
those values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2003).  Consequently, a compensable 
evaluation for the veteran's bilateral hearing loss 
disability is not warranted under the schedular criteria.  In 
sum, the record demonstrates that the schedular rating 
assigned by the RO is correct.

II.  Recurrent Bilateral Ear Fungus Disease

With regard to the veteran's service-connected recurrent 
bilateral ear fungus disease, he is currently evaluated at 
zero percent under diagnostic code 6210.  Under Diagnostic 
Code 6210, otitis externa with swelling, dry and scaly or 
serous discharge, and itching, requiring frequent and 
prolonged treatment, warrants a 10 percent evaluation.  
38 C.F.R. § 4.87, Diagnostic Code 6210.  In every instance 
where the schedule does not provide a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

In the case at hand, there is no evidence in the record 
whatsoever documenting any swelling or discharge that is dry 
and scaly or serous.  The 2002 VA examiner noted only the 
presence of cerumen.  Although the veteran did complain about 
often having to remove his right hearing aid in order to 
scratch his right ear, there is nothing indicating that this 
was so severe that it warranted frequent and prolonged 
treatment.  The Board notes that while the record contains 
extensive progress notes from the VA Medical Center in Togus, 
Maine, none of those medical records pertain to treatment for 
his ear fungus or related itching.  Therefore, the criteria 
for an increased initial rating are not met.

For the foregoing reasons, the claim for entitlement to an 
initial compensable evaluation for bilateral hearing loss 
disability and the claim for entitlement to an initial 
compensable evaluation for recurrent bilateral ear fungus 
disease must each be denied.  The Board also has considered 
whether the veteran is entitled to "staged" ratings for his 
service-connected disabilities, as prescribed by in 
Fenderson.  However, the ratings described above reflect the 
greatest degree of disability shown by the record; thus, 
staged ratings are not for application. 


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability is denied.

Entitlement to an initial compensable evaluation for 
recurrent bilateral ear fungus is denied.


REMAND

As previously noted, a September 2002 rating decision 
assigned initial noncompensable evaluations for bilateral 
hearing loss disability and recurrent bilateral ear fungus 
disease, effective May 31, 2002, after granting service 
connection for these disabilities.  In statements received by 
the RO in October 2002 and January 2003, the veteran 
expressed disagreement as to the effective dates assigned for 
these awards.  

The Board notes that the veteran has not been provided 
statements of the case in response to the foregoing notices 
of disagreement.  The United States Court of Appeals for 
Veterans Claims has held that where a notice of disagreement 
is filed, but a statement of the case has not been issued, 
the Board must remand the claim to the RO to direct that a 
statement of the case be issued.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that further 
RO action is required prior to appellate disposition.  
Accordingly, the case is hereby REMANDED to the RO via the VA 
Appeals Management Center for the following actions:  

1.  With regard to the recently raised 
issues of entitlement effective dates 
earlier than May 31, 2002, for the award 
of service connection for bilateral 
hearing loss disability and recurrent 
bilateral ear fungus disease, the RO 
should send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003).

2.  The RO should adjudicate the issues 
of entitlement an effective date earlier 
than May 31, 2002, for the award of 
service connection for bilateral hearing 
loss disability and entitlement an 
effective date earlier than May 31, 2002, 
for the award of service connection for 
recurrent bilateral ear fungus disease on 
a DE NOVO basis.  If either of these 
claims is not granted to the veteran's 
satisfaction, the RO should issue a 
statement of the case and inform the 
veteran and his representative of the 
requirements to perfect an appeal.  

3.  If, and only if, a timely substantive 
appeal is filed, these issues should be 
certified to the Board for appellate 
consideration.  All issues properly in 
appellate status should be returned to 
the Board at the same time.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



